Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 9-11, and 14-18 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, BWF TEC (DE 202004018103 U, Date: 2005-01-20) teaches in Fig. 3 (also described in page 6 of the machine translation) an inkpad holder. BWF TEC teaches in the figure that the component 6a, and 6b comprises to make the holder, whereas the component comprising 1, 2 and 3 makes up the inkpad itself. BWF TEC teaches that a bottom (extended section that comes from the section 6b in the horizontal direction), and the component 6a and 6b comprises to make the wall. BWF TEC teaches a retaining web that is formed on the top side of the component 6a as shown in the figure. BWF TEC also teaches that the walls (section 6a and 6b) are projecting from the bottom, and further teaches in the Fig. 3 that the walls delimit a receiving space for receiving an inkpad (component 1).  BWF TEC further teaches in the Fig. 4 that the retaining web extends over all four sides (longitudinal and transverse sides). 



Additionally, Zindl (US Patent Application Publication Number 2005/0145127 A1) teaches in Fig. 8 that the carrier device (element 5) (equivalent to inkpad holder), that was designed in the form of a mounting or holding element for the stamp pad (element 4) is thus delimited at the bottom by the ink-soaked stamp pad (element 4), and has delimiting element (equivalent to web). However, Zindl fails to explicitly teach the presence of the webs only on two longitudinal sides, and that the retaining webs are absent on the other two transverse sides (as has been persuasively argued by the applicant in the response of 2/24/2022). 

	Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of independent claim 9, especially with the combination of the following limitation:
	
“wherein the two walls on the transverse sides of the inkpad holder are free from additional webs”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742